DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dinardo, JR. et a. (US 2015/0242897 A1) and further in view of Graham (US 2007/0005483A1) further in view of Wang (EP2899945 A1).
 Claims 1, 6, 11, 16-18:
 Dinardo a memory comprising instructions; and one or more hardware-based computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising (see fig. 2): 
receiving data associated with an auction of a particular product (near real-time online live auction) over a computer network (customer who opted-in to be alerted based on the customer chosen event “Let me know when there is a bid on this item”, (a pending auction) or “Let me know when there are any updates”) (of any process) (see fig. 4), (auction website server sends the bid information las SMS/MMS/EMS text message …. sending text messages with the bid information, buyer and seller continue to interact in real time unit a final bid is accepted and notification alerts about the auction (pending auction) for a targeted recipient based at least on the data (see [0032]-[0033]); 
transmitting, to a device of the targeted recipient via a first channel, the first message comprising a landing page associated with the particular product and that indicates a channel available for transmission over the computer network ( customer identifying a product or service on a merchant website or e-commerce site and the customer clicking on the icon containing a landing page);
receiving, from the device of the targeted recipient via the landing page a selection of a second channel from the set of channels  (upon clicking on the icon a pop-up screen appears offering the customer the choice of entering other mobile device to be contacted with the product and/or service information…) ([0006]-[0010], [0036]-[0037]): 
detecting a notification trigger using the data (upon accumulating the information requested by the customer or when the event the customer chose occurs): in response to detecting the notification trigger, generating a second message and transmitting the second message to the device of the targeted recipient via the second channel ( the merchant responses by sending text message response with the information and an embedded ling to purchase …): and calling an Application Programming interface (API) to transmit the second message to the targeted recipient through the second channel (see [0033]-[0039]. 
Dinardo failed to teach message based on temporal data (data such as time of notification).Dinardo failed to teach notification period (15 min before the auction ends). 
Graham teaches receiving temporal data (information about the auction) associated with pending auction of a particular product and transmitting a notification based on the temporal data 
Dinardo teaches user opting-in to receive notification (message) however, failed to teach storing a token associated with the second channel and transmitting the message based on retrieved token. Wang teaches delivering a push notification (message based on token associated with a messaging channel (user mobile application registers with short message push server and storing an identification information or token information with the server and the server pushes notification to the mobile device) (see [0022]-[0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date to include Wang’s token in Dinardo’s notification system, in order to store the permission provided by the user to receive the message. 
  
Claims 2, 7, 12:
Graham teaches detecting the notification trigger comprises: identifying that the pending auction of the particular product is scheduled to end within a period of time, that a competing user has placed a bid higher than a bid associated with the targeted recipient or both (see [0050]-[0054]). 
Claims 4, 5, 9, 10, 14, 15:
Dinardo teaches transmitting the message comprising the landing page associated with the particular product, the landing page comprising interactive graphical user interface elements data, and transaction hub presenting a plurality of transaction flow initiators relating to a plurality of respective particular products; wherein receiving the data over the network 
Claims 19-21:
Dinardo teaches guiding the targeted recipient through at least a portion of the plurality of transaction flow initiators (see fig. 6, [0037]-[0039])
Claims 22, 23:
Dinardo teaches storing the data and the particular product in a database (see [0040]-[0041]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 9-12 and 14-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688